150 U.S. 578 (1893)
TURNER
v.
SAWYER.
No. 70.
Supreme Court of United States.
Submitted November 6, 1893.
Decided December 11, 1893.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF COLORADO.
*581 Mr. L.C. Rockwell and Mr. A.D. Bullis for appellants.
Mr. Frederick D. McKenney, Mr. Edward Lane, and Mr. Sidney II. Dent for appellee.
*583 MR. JUSTICE BROWN, after stating the case, delivered the opinion of the court.
The real question in this case is whether the title to the half interest which Amos Sawyer assumed to convey to the appellee, Alfred A.K. Sawyer, January 12, 1885, was obtained by Turner through the proceedings taken by Teal in the enforcement of his lien for labor done upon this lode, or by the forfeiture notice published for the annual labor done in 1884.
(1) It is evident that nothing can be claimed by virtue of the suit begun by Teal, January 12, 1884, against John S. Sanderson, Marcus Finch, P.F. Smith, and ____ Sawyer, as the owners of such lode, to enforce his lien, since there was no service upon Sawyer, no appearance entered for him, and he was never in court. Judgment was rendered in this suit against Sanderson, Smith, and Finch, the last two of whom appear to have had no interest in the property. Whether such proceedings were effective as against Sanderson, it is unnecessary to inquire. Not only was Sawyer not served in the suit, but in the execution sale no pretence was made of the sale of any interests except those of Sanderson, Smith, and Finch, which were struck off to A.K. White, and were subsequently sold by him, to Turner, to whom the sheriff's deed was given March 3, 1885.
(2) It remains then to consider whether Turner acquired such interest by the publication of his forfeiture notice against *584 Sawyer for the annual labor of 1884. This notice was as follows:
"To A.A.K. Sawyer, residence unknown:
"You are hereby notified that I have performed the annual labor required by law for the year 1884 upon the Wallace lode, situated in Cascade mining district, Clear Creek County, Colorado, and that unless within the time prescribed by law you pay your proportionate amount of said expenditure your interest in said lode will be forfeited to me under the provisions of section 2324 of the Revised Statutes of the United States.
                                 "ROBERT TURNER."
This notice was published pursuant to Rev. Stat. § 2324, which enacts, that "upon the failure of any one of several coöwners to contribute his proportion of the expenditures required hereby, the coöwners who have performed the labor or made the improvements may, at the expiration of the year, give such delinquent coöwner personal notice in writing or notice by publication in the newspaper published nearest the claim, for at least once a week for ninety days, and if at the expiration of ninety days after such notice in writing or by publication such delinquent should fail or refuse to contribute his proportion of the expenditure required by this section, his interest in the claim shall become the property of his coöwners, who have made the required expenditures."
It will be observed that the right to give this notice of a claim for contribution is limited to a coöwner who has performed the labor. Turner was not a coöwner with Sawyer at any time during 1884, as Alfred A.K. Sawyer did not receive his deed from Amos Sawyer until January 12, 1885, and Turner did not receive his deed from the sheriff until March 3, 1885. He did, however, hold an inchoate title by virtue of White's purchase at the execution sale of June 2, 1884, and the subsequent assignment, August 25, 1884, of the sheriff's certificate to him. He appears also to have obtained the assignment of certain other judgments which had been recovered *585 by William Hunter against Sanderson and Smith. These judgments were assigned to him August 27, 1884, sales made under them January 12, 1885, and certificates of sale issued to Turner, who thus became the purchaser under these judgments. Neither of these, however, made him a coöwner during the year 1884 within the meaning of the statute, which, providing as it does for the forfeiture of the rights of a coöwner, should be strictly construed. Indeed, by the laws of Colorado title to land sold under execution remains in the judgment debtor until the deed is executed. Hayes v. N.Y. Mining Co., 2 Colorado, 273, 277; Laffey v. Chapman, 9 Colorado, 304; Manning v. Strehlow, 11 Colorado, 451, 457.
This accords with cases from other States, which hold that the estate of the defendant in execution is not divested by a seizure and sale of his lands, but only by a payment of the purchase money and delivery of a deed. The sheriff's certificate is necessary as written evidence to satisfy the statute of frauds and to identify the holder as the person ultimately entitled to the deed, but it does not pass the title to the land nor constitute the purchaser the owner thereof. Catlin v. Jackson, 8 Johns. 520; Gorham v. Wing, 10 Michigan, 486, 493; Green v. Burke, 23 Wend. 490, 498; Hawley v. Cramer, 4 Cow. 717, 725.
It seems, however, that Turner, soon after the making and filing by him of an affidavit of non-payment by Sawyer of his alleged proportion of his claim for labor, instituted proceedings in the land office at Central City for the purpose of procuring a patent for this lode to be issued to himself alone, and prosecuted such proceedings so far as to obtain on April 13, 1886, a receiver's receipt so called, issued from the land office and delivered to him. This receipt was recorded in the recorder's office of Clear Creek County, Colorado, and on April 20, Turner conveyed to appellants Allison and McClelland each an undivided one-quarter interest in the lode. Whether he procured such receiver's receipt by fraudulent and false representations, as charged in the bill, it is unnecessary to determine. It is clear, to put upon it the construction most favorable to him, that he acted under a misapprehension of *586 his legal rights. There is nothing in the record showing that he ever became possessed of Sawyer's interest in the lode. Assuming that, under the proceedings in the Teal suit, he had acquired the legal title to Sanderson's interest, he became merely a tenant in common with Sawyer, and his subsequent acquisition of the legal title from the land office inured to the benefit of his cotenants as well as himself. It is well settled that cotenants stand in a certain relation to each other of mutual trust and confidence; that neither will be permitted to act in hostility to the other in reference to the joint estate; and that a distinct title acquired by one will inure to the benefit of all. A relaxation of this rule has been sometimes admitted in certain cases of tenants in common who claim under different conveyances and through different grantors. However that may be, such cases have no application to the one under consideration, wherein a tenant in common proceeds surreptitiously, in disregard of the rights of his cotenants, to acquire a title to which he must have known, if he had made a careful examination of the facts, he had no shadow of right. We think the general rule, as stated in Bissell v. Foss, 114 U.S. 252, 259, should apply; that "such a purchase" (of an outstanding title or incumbrance upon the joint estate for the benefit of one tenant in common) "inures to the benefit of all, because there is an obligation between them, arising from their joint claim and community of interest; that one of them shall not affect the claim to the prejudice of the others. Rothwell v. Dewees, 2 Black, 613; Van Horne v. Fonda, 5 Johns. Ch. 388; Lloyd v. Lynch, 28 Penn. St. 419; Downer v. Smith, 38 Vermont, 464."
A title thus acquired, the patentee holds in trust for the true owner, and this court has repeatedly held that a bill in equity will lie to enforce such trust. Johnson v. Towsley, 13 Wall. 72; Moore v. Robbins, 96 U.S. 530; Marquez v. Frisbie, 101 U.S. 473; Rector v. Gibbon, 111 U.S. 276, 291; Monroe Cattle Co. v. Becker, 147 U.S. 47.
It is contended, however, that Sawyer is precluded from maintaining this bill by the fact that he filed no adverse claim to the lode in question under Rev. Stat. § 2325. This section *587 declares that "if no adverse claim shall have been filed with the register and receiver of the proper land office at the expiration of the sixty days of publication" of notice of application for patent, "it shall be assumed that the applicant is entitled to a patent, upon the payment to the proper officer of five dollars per acre, and that no adverse claim exists; and thereafter no objection from third parties to the issuance of a patent shall be heard, except it be shown that the applicant has failed to comply with the terms of this chapter." By § 2326, "where an adverse claim is filed during the period of publication, it shall be upon oath of the person or persons making the same, and shall show the nature, boundaries, and extent of such adverse claim," etc. In this case there was no conflict between different locators of the same land, and no contest with regard to boundaries or extent of claim, such as seems to be contemplated in these provisions. Turner did not claim a prior location of the same lode, and made no objection to the boundaries or extent of Sawyer's claim, but asserted that he had acquired Sawyer's title by legal proceedings. The propriety of such claim was not a question which seems to have been contemplated in requiring the "adversing" of hostile claims. In this particular the case of Garland v. Wynn, 20 How. 6, is in point. In that case it was held that where the register and receiver of public lands had been imposed upon by ex parte affidavits, and a patent has been obtained by one having no interest secured to him in virtue of the preëmption laws, to the destruction of another's right who had a preference of entry, which he preferred and exerted in due form, but which right was defeated by false swearing and fraudulent contrivance brought about by him to whom the patent was awarded, that the jurisdiction of the courts of justice was not ousted by the regulations of the Commissioner of the General Land Office. "The general rule is," says Mr. Justice Catron, "that where several parties set up conflicting claims to property, with which a special tribunal may deal, as between one party and the government, regardless of the rights of others, the latter may come into the ordinary courts of justice and litigate the conflicting claim." Such was the case of Comegys v. Vasse, 1 Pet. 193, *588 212, and the case before us belongs to the same class of ex parte proceedings; nor do the regulations of the Commissioner of the General Land Office, whereby a party may be held to prove his better claim to enter, oust the jurisdiction of the courts of justice. We announce this to be the settled doctrine of this court. See also Monroe Cattle Co. v. Becker, 147 U.S. 47, 57, and cases cited.
The judgment of the court below was right, and it is, therefore,
Affirmed.